Citation Nr: 0918650	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  06-19 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a low 
back strain.

2.  Entitlement to a compensable rating for a right shoulder 
disability with snapping at the sternoclavicular and 
acromioclavicular joints.
 
3.  Entitlement to a compensable rating for post-operative 
iliopsoas release.

4.  Entitlement to service connection for a cervical spine 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to November 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
St. Petersburg, Florida.

As an initial matter, the Board notes that the Veteran raised 
a new service-connection claim for a thoracic spine disorder 
in March 2005.  This claim appears to be unrelated to his 
claim for an increased rating for a low back strain.  
However, since his claim regarding the thoracic spine has not 
yet been adjudicated, the matter is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Board finds that additional development is required to 
satisfy VA's obligations under the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).   

VA's duty to assist includes the responsibility to obtain any 
relevant records from the Social Security Administration 
(SSA).  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
In September 2008, the Veteran indicated that he was awarded 
SSA disability benefits "for about a year now."  As SSA 
records are relevant to the claims on appeal, the RO should 
obtain these records.

Further, in his September 2008 statement, the Veteran 
indicated that his claimed conditions were worsening.  VA's 
General Counsel has stated that when a claimant asserts that 
the severity of a disability has increased since the most 
recent rating examination, an additional examination is 
appropriate. VAOPGCPREC 
11-95 (April 7, 1995) (while the Board is not required to 
direct a new examination simply because of the passage of 
time, a new examination is appropriate when the claimant 
asserts that the disability in question has undergone an 
increase in severity since the time of the last examination).  

Since the last medical examination of record was conducted 
May 2007, he should be afforded a VA examination for the 
purpose of determining the current severity of the service-
connected disabilities on appeal.  Caffrey v. Brown, 6 Vet. 
App. 377 (1994).    

Accordingly, the case is REMANDED for the following actions:

1.  Obtain SSA records, including the 
medical evidence used to determine 
disability eligibility.  Any negative 
response should be noted in the record.  

2.  Schedule the Veteran for an 
appropriate examination to evaluate the 
severity of his low back strain, right 
shoulder disability, and post-operative 
iliopsoas release.  The claims folder 
should be provided to and reviewed by the 
examiner in conjunction with the 
examination.  All opinions are to be 
accompanied by a clear rationale 
consistent with the evidence of record.

3.  Upon completion of the above, 
readjudicate the issues on appeal, with 
consideration of all evidence obtained 
since the issuance of the statement of 
the case in May 2006.  

If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




